Citation Nr: 0637025	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  02-05 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, denied 
service connection for PTSD.  

In a January 2003 decision the Board denied entitlement to 
service connection for PTSD.  The veteran appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2004 order the Court vacated 
the January 2003 Board decision and remanded it for 
readjudication.  

In May 2005 the Board remanded the claim for further 
development.  That development has been completed.  

In March 2002 the veteran raised a claim of entitlement to 
service connection for a broken nose.  The January 2003 Board 
decision referred this claim to the RO for initial 
adjudication, however, it does not appear to have been 
adjudicated.  This claim is again referred to the RO for 
initial adjudication.  

In addition, in May 2002, the veteran raised a claim of 
entitlement to service connection for hypertension as 
secondary to diabetes mellitus.  This claim also does not 
appear to have been adjudicated, and is referred to the RO 
for appropriate action.  


FINDING OF FACT

The weight of the competent evidence establishes that the 
veteran does not currently have PTSD.    


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

An August 2001 VCAA letter informed the veteran of the 
information and evidence required to grant service connection 
for PTSD.  This VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, personnel records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing enough information 
about the records to enable VA to request them from the 
person or agency that had them.  

Finally, with respect to the fourth element, the August 2001 
VCAA letter described the information and evidence required 
to substantiate the claim, and informed the veteran that VA 
would wait 60 days for him to submit evidence before 
proceeding on his claim, and that the requested evidence 
would have to be received within one year of the date of the 
letter in order to be considered for the earliest possible 
effective date.  This letter also provided contact 
information in case the veteran needed to contact VA about 
his claim.  This letter, therefore, acted to advise the 
veteran to submit any evidence in his possession pertinent to 
his claims, and satisfied the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  VCAA notice was 
timely given prior to the April 2002 rating decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
The August 2001 VCAA letter provided notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection, but did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date.  While notice on these two elements was 
included in the July 2006 supplemental statement of the case 
(SSOC), the United States Court of Appeals for the Federal 
Circuit has held that the duty to notify cannot be satisfied 
by reference to various post-decisional communications, such 
as the SSOC.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006).  Nevertheless, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  As the Board concludes below that the 
preponderance of the evidence is against the claim, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, service personnel 
records, Social Security Administration records, and VA 
outpatient treatment records have been associated with the 
claims file.  In addition, the veteran was afforded VA 
examinations to evaluate his claimed PTSD in November 2001 
and February 2006.  In a January 2003 statement the veteran 
argued that the November 2001 VA examination was inadequate.  
The Board finds that any inadequacies were remedied by the 
more recent VA examination.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  PTSD

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

This case presents conflicting findings regarding a diagnosis 
of PTSD.  The Board has the duty to assess the credibility 
and weight to be given to the evidence.  Madden v. Gober, 125 
F. 3d 1477 (Fed. Cir. 1997).  The Board may favor the opinion 
of one competent medical authority over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the Court 
has expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993).  

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

The service medical records are silent in regard to PTSD.  VA 
outpatient treatment records from August 2001 to December 
2005 reflect that the veteran initially presented for VA 
treatment in August 2001 with complaints of depression since 
separation from service and an inability to work because he 
could not stand to be around people.  He gave a history of 
alcohol abuse, but stated that he had been sober for 6 
months, with the exception of drinking a six back of beer the 
previous evening in response to anxiety about coming to the 
VA for treatment.  He described sleep disturbances, 
nightmares, a pounding heart, night sweats, and nervousness 
which involved pacing, trouble concentrating, and temper 
outbursts.  He denied suicidal or homicidal ideation, and 
stated his belief that his mental problems were attributable 
to what he saw while in service in Vietnam and how he was 
received upon return to the United States.  

The diagnostic impression of the psychologist who initially 
evaluated the veteran, Dr. M., was PTSD, provisional; alcohol 
abuse, in remission.  The veteran was referred to psychiatry 
for medication.  A note by a certified physician assistant 
from the same day as the initial evaluation includes an 
assessment of depression with rage, most likely secondary to 
PTSD.  

The veteran was seen a few weeks later, in August 2001, for a 
medication check by a VA psychiatrist, Dr. P.  The veteran 
described depressive symptoms and panic attacks since his 
return from Vietnam.  His described depressive symptoms 
included increased dysphoria, fatigue, and irritability, 
anhedonia, difficulty with recent memory recall, and 
increased isolation and withdrawal.  The veteran reported 
suicidal ideation in the past, but denied any currently.  His 
panic symptoms included palpitations, sweating, choking 
sensation, trembling, shortness of breath, fear of dying, 
fear of losing control, fear of going crazy, derealization, 
numbness and paresthesias.  He reported that he had been 
taking the medication prescribed upon initial presentation 
with only initial minimal results.  Dr. P.'s Axis I diagnoses 
were major depression, recurrent; panic disorder, without 
agoraphobia; and PTSD, chronic.  The veteran's medication was 
increased and he was advised to return to check in 4 weeks.  
A psychiatry note from September 2001 found that mental 
status examination was unchanged, rendered the same Axis I 
diagnoses, and increased the veteran's medication.  

At psychological assessment in September 2001, Dr. M. 
considered the veteran's service, including a year stationed 
in Vietnam, with his primary duty being 
engineering/construction.  The veteran stated that he could 
still smell the dead bodies, and completed a written 
narrative in which he described burying dead civilians in 
Cambodia who had been laying there for weeks.  The score on 
the combat exposure scale was consistent with moderate combat 
exposure, and the score on the Impact of Event Scale was 
consistent with a diagnosis of PTSD.  The Mississippi Scale 
for Combat-Related PTSD revealed the veteran to be reporting 
a level of symptoms consistent with a diagnosis of PTSD and 
the Beck Depression Inventory suggested a moderate to severe 
level of depression, with mild hopelessness and no suicidal 
ideation.  

Following this assessment, Dr. M. concluded that the testing 
and interview were suggestive of a diagnosis of PTSD and 
depressive symptoms, although a copy of the veteran's DD 214 
and verification of stressors was recommended for formal 
diagnostic purposes.  The veteran indicated that he was not 
interested in treatment for his PTSD symptoms, but did agree 
to follow up with psychiatry for treatment of depressive 
symptoms.  

The remainder of the VA outpatient treatment records reflect 
continuing psychiatric medication checks with Dr. P., with 
ongoing diagnoses of  major depression, PTSD, and panic 
disorder.  The most recent psychiatry note in the record is 
from October 2005, at which time the veteran was described as 
euthymic, with no suicidal or homicidal ideations, and Dr. P. 
noted that he appeared stabilized on medications with no 
change in mental status examination.  The Axis I diagnoses 
were major depression, recurrent, PTSD, and panic disorder 
with agoraphobia.  He was instructed to continue his 
medications as ordered and return to check in 3 months.  

In a September 2001 employability assessment regarding Social 
Security Disability, Dr. P. indicated that the veteran was 
permanently disabled due to major depression, recurrent; 
panic disorder without agoraphobia; and PTSD, chronic.  This 
assessment was based on the clinical history and mental 
status examination.  

The veteran underwent VA examination in November 2001.  He 
described his military service as including being stationed 
in DaNang as a construction worker/plumber with the 555th Red 
Horse, which moved around the country to participate in 
multiple construction programs.  

In describing stressful events, the veteran reported that he 
was fired upon when moving from one place to another, and 
that he experienced rocket and mortar attacks when stationary 
in DaNang.  He also described having to help dig out dead GIs 
in DaNang and seeing a lot of dead people while on a convoy 
in Cambodia.  He added that the danger in general made him 
fearful because of leeches, booby traps, pungy sticks, bugs, 
etc.  He stated that, as much as anything in Vietnam, he was 
traumatized by the way he was treated when he returned.  
While he was not awarded any combat related medals, the VA 
examiner noted that he appeared to be exposed to inadvertent 
combat experiences in the course of doing his job as a 
construction worker.  

In describing symptoms and subjective distress, the veteran 
stated that he took to alcohol after returning to Vietnam, 
and was drinking to a marked excess on a daily basis.  He 
also complained of nightmares and night sweats, which had 
improved considerably with medication.  He described himself 
as anxious around people and stated the he was currently 
living in the woods on his father's farm.  He stated that he 
had an irritable side, was very easily angered by contact 
with other people, and thought about the war reasonably 
frequently.  The examiner noted that the veteran described, 
in general, an overall sense of depression and irritability 
as well as disrupted sleep that might well be related to a 
long history of alcohol dependence as much as to anything 
else.  While the veteran complained of nightmares, the 
examiner noted that the other symptoms he reported were as 
much a function of other disorders as they were of PTSD.  

On psychological testing, the veteran obtained a 141 on the 
Mississippi Combat Scale, which the examiner described as a 
clearly exaggerated score in view of his experiences in 
Vietnam.  He commented that his score of 90 on the SCL was 
likewise clearly consistent with exaggeration.  He obtained a 
score of 37 on the BDI, indicating moderate to moderately 
severe depression.  The examiner concluded by opining that 
the test results indicated that the veteran had a character 
disorder with a very extensive history of alcohol dependence 
and that he was now looking to blame Vietnam for the 
difficulties in his life.  

On mental status examination the veteran was alert and 
oriented in all three spheres, with good contact with routine 
aspects of reality, and showed no signs or symptoms of 
psychosis.  He spoke in normal tones, rhythms, and rates.  
His conversation was relevant, coherent, goal-directed, and 
organized.  He did not seem to have difficulty discussing 
what happened to him in Vietnam and afterwards.  The examiner 
concluded that there was no question that the veteran had 
depression and that he had been medicating for his 
depression, irritability, social distance, and anxiety for 
many years.  The examiner opined that he had developed 
anxiety disorder that had nothing to do with Vietnam and that 
had aggravated what symptoms he did have associated with PTSD 
over the years, and had been complicated by alcoholism.  The 
overall clinical impression was severe alcohol dependence 
that was only in short term remission, at least by the 
veteran's report, and also of a major depressive disorder, 
secondary to alcohol dependence.  

The final diagnostic impression rendered Axis I diagnoses of 
alcohol dependence, currently in only short-term, full 
remission (via the veteran's report); panic disorder with 
agoraphobia, chronic; and major depressive disorder, 
recurrent.  The examiner concluded by stating that the 
veteran did not meet the DSM-IV diagnostic criteria for PTSD 
in terms of identified stressors or full symptom patterns.  

As the Court pointed out in October 2004, the report of the 
November 2001 VA examination is "far from clear" regarding 
whether the veteran currently suffers from PTSD.  
Specifically, although the examiner concluded that he did not 
meet the DSM-IV criteria for a diagnosis of PTSD, he seemed 
to concede that the veteran suffered from PTSD in other areas 
of the report, for example, in stating that symptoms were as 
much a function of other disorders as they were of PTSD and 
that the veteran had developed an anxiety disorder which had 
nothing to do with Vietnam, but had aggravated the symptoms 
associated with PTSD.  Furthermore, the November 2001 VA 
examiner failed to address the findings of PTSD in the VA 
treatment records.  

The veteran was afforded a new VA examination in February 
2006.  The claims file was available and reviewed in detail 
prior to the examination.  This review included the November 
2001 VA examiner's conclusion that the veteran did not meet 
the diagnostic criteria for PTSD as well as the records of VA 
treatment.  Review of the records from Dr. P. revealed that 
at no time had an adequate history or evaluation of military 
experiences been conducted by the psychiatrist and that 
nowhere in Dr. P.'s records was there a mention of the 
veteran's combat experiences or a history documenting 
exposure to trauma.  The examiner did acknowledge that Dr. 
M.'s psychological records suggest possible PTSD, but that, 
again, there was no documentation or evaluation of stressors, 
and the diagnosis seemed to be based on the veteran's self-
reported symptomatology alone.  

The veteran was interviewed for approximately 70 minutes and 
then completed psychological testing.  The veteran's Form DD 
214 was noted to reflect a military occupational specialty 
(MOS) of plumber, and the veteran reported that he 
volunteered for Red Horse training, which combined 
engineering and combat training.  Following this training, he 
was sent to DaNang, from where he was sent to different 
places to put up small airstrips and buildings.  He said that 
he was transferred to the Vietnamese Air Force group for his 
last month in Vietnam because he hurt his arm and had hearing 
problems.  The examiner noted that the veteran's records did 
not indicate the receipt of a Combat Infantryman Badge or 
Combat Action Ribbon, nor was there any other indication of 
combat duty.  

The veteran described his stressors associated with military 
duty.  He reported "being blowed up."  The examiner noted 
that the description of this event appeared to be somewhat 
confused, as he initially stated that the ordnance had gone 
off in the barracks, but later indicated that it had gone off 
outside the building.  No one was injured, and the veteran's 
life did not appear to have been in danger, nor did he see 
anyone killed or injured in the attack.  

The veteran also reported getting shot a while in convoys, in 
particular when the truck he was in got a flat tire.  He 
again indicated that no one was killed or injured.  The 
examiner noted that the truck appeared only to have suffered 
a flat tire, rather than hitting a mine or booby trap of any 
kind.  The veteran appeared unable to give any specific 
details about the events, and, again, it did not appear that 
anyone's life was in danger.  

The veteran further described as stressful working for a 
month at the block with the Vietnamese.  He reported that a 
rocket hit a concrete house about 150 feet from him and that 
he went in to help and the children were killed.  He stated 
that there were 3 children and a mother and father and that 
all were dead.  The examiner noted that the veteran's 
description of this event again appeared to be somewhat 
vague, and he was unclear as to how a rocket penetrated a 
concrete house, killing everyone in it.  The veteran himself 
was a significant distance from the point of impact, and 
seemed able to provide little other details for verification.  
The examiner noted that the veteran's life was not in danger 
and it was unclear why, given his assignment, he would be 
involved in any rescue efforts for Vietnamese civilians.  

Finally, the veteran reported difficulty upon return from 
Vietnam, stating that people were calling him names and 
spitting on him.  

Regarding his current condition, the veteran reported 
problems with sleeping, anxiety, and confronting people.  He 
described dreams about Vietnam, night sweats, and panic 
attacks.  Mental status/emotional, behavioral appraisal 
revealed the veteran to appear generally healthy and in no 
apparent distress.  Dress was appropriate, grooming was fair, 
and hygiene was somewhat marginal.  Orientation was good and 
the veteran was generally alert and responsive, but slightly 
restless at times.  Speech was normal in volume and tone, but 
somewhat pressured at times in rhythm and rate.  Speech 
content was somewhat overproductive, and at times slightly 
tangential, but generally coherent.  Mood appeared to be 
cheerful and pleasant, with a broad range of affect.  

The veteran reported sleep difficulty, night sweats, and 
nightmares, although he was extremely vague about the content 
of his nightmares, except that they were about the barracks 
or helicopters.  The veteran denied suicidal or homicidal 
ideation, and, although slightly tangential, thought 
processes appeared to be generally logical and sequential.  
The veteran described auditory hallucinations.  No 
dissociative symptoms were reported, and there was no 
evidence of ritual or obsessive behaviors.  He described 
frequent socialization with his family, whom lived near him, 
and stated that he fished with his friends a lot.  Insight 
and judgment appeared limited.  The veteran stated that he 
lived with his girlfriend and her 3 children and he appeared 
to have no difficulty in getting along with them.  There also 
appeared to be no impairment in the veteran's ability to 
attend to activities of daily living.  

On psychological testing, the veteran obtained a score of 112 
on the Mississippi Scale, compared to 141 in November 2001.  
The examiner noted that this suggested either a significant 
reduction in combat-related symptomatology or, more likely 
that, given the veteran's lack of direct combat exposure, the 
score represented the effects of familiarity with training.  
Similarly, the veteran reported some level of distress on 
only 59 out of the 90 symptoms on the SCL-90-R, as opposed to 
90 out of 90 as reported in November 2001.  Only 11 of the 
symptoms were reported as severe, and there appeared to be no 
clear pattern to the symptoms reported.  The Beck Depression 
Inventory indicated mild to minimal depressive symptoms, and 
the Impact of Event Scale-Revised revealed mild to moderate 
impact of trauma related symptomatology.  

Overall, the examiner concluded that, while the testing 
appeared valid, it was in rather significant contrast with 
his previous evaluation, in which the scores were clearly 
over reported and exaggerated.  The examiner noted that while 
some of the current scores, such as the Mississippi scale, 
were consistent with PTSD, the veteran had not reported a 
verifiable stressor which would warrant such a diagnosis.  
The examiner further noted that the veteran's responses 
appeared to be moderated on all testing, which, in all 
likelihood, was a familiarity effect.  

The diagnostic impression rendered Axis I diagnoses of major 
depressive disorder, mild, recurrent, and alcohol abuse, by 
history, in reported stable remission.  The examiner noted 
that the results of examination were entirely consistent with 
those reported by the November 2001 VA examiner and that the 
veteran had not reported any military incidents which would 
meet criterion A as a trauma which would permit a diagnosis 
of PTSD according to DSM-IV.  In this regard, the examiner 
noted that the veteran's participation in the Red Horse unit 
was entirely irrelevant to the issue of combat exposure, in 
that the unit was largely a construction and engineering 
unit.  The veteran's experiences in Vietnam generally 
involved construction related activities, with minimal 
exposure to combat conditions, and the incidents described by 
the veteran did not appear to be situations in which his life 
was directly in danger, nor did he describe his reactions as 
being consistent with those of a criterion A stressor.  

The examiner ultimately opined that there was no evidence of 
a verifiable stressor that would meet criterion A of DSM-IV, 
and, therefore, no possibility of a diagnosis of PTSD.  In 
addition, the examiner noted that the veteran did not report 
the required symptomatology for a diagnosis of PTSD as there 
was no evidence of hyperalertness, hyperarousal, or autonomic 
arousal of any kind.  Rather, the veteran generally appeared 
relaxed and cheerful throughout the interview, and showed no 
signs of anxiety or distress.  There was no evidence of 
hypervigilance throughout the evaluation, and, while the 
veteran did report intrusive thoughts and recollections in 
the forms of frequent nightmares, his descriptions of the 
nightmares were generally vague, and some appeared to involve 
incidents which were neither traumatic nor relevant to his 
service.  

The examiner noted that previous evaluations had suggested 
that the veteran had a tendency to over report symptomatology 
and that he appeared to continue to be over reporting.  In 
regard to the lack of stressors not being noted in previous 
evaluations or treatment plans, the examiner reported that 
there had been no consistent and specific evaluation of the 
veteran's military stressors or military history by previous 
clinicians.  The examiner stated that the failure to evaluate 
specific combat stressors clearly accounted for the prior 
diagnosis of PTSD, which was given without adequate or 
appropriate evaluation and assessment.  

In regard to the reported symptoms of depression, the 
examiner concluded that, consistent with the findings of the 
November 2001 VA examiner, many of the veteran's problems 
appeared to be due to an ongoing personality disorder that 
was unrelated to military service.  The examiner noted that 
the depressive disorder itself only seemed to appear in the 
last 4 or 5 years, and also appeared unrelated to military 
service.  Following the conclusion of the report, a board 
certified psychiatrist indicated that he had reviewed and 
concurred with the findings of the examination report.  This 
psychiatrist noted that the psychologist who conducted the 
examination had specialized experience and expertise in the 
diagnosis and treatment of PTSD.  

Analysis

As an initial matter, the Board acknowledges that its May 
2005 remand instructed that the veteran should be examined by 
a psychiatrist.  While the February 2006 VA examination was 
conducted by a psychologist, a board certified psychiatrist 
reviewed and concurred with the findings.  Therefore, the 
Board finds that VA has substantially complied with the May 
2005 remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

In addition, the remand instructed that if PTSD was found on 
the examination, the RO/AMC should determine whether the 
veteran was a combat veteran and, if so, the RO/AMC should 
readjudicate the claim.  In the fifth directive, the remand 
stated that, if the veteran was found not to have 
participated in combat with the enemy, the RO/AMC should 
prepare a list of all the claimed stressors to be sent to the 
U.S. Armed Services Center for Research of Unit Records for 
verification.  

While the fifth directive did not specifically name a finding 
of PTSD on examination as a prerequisite for development, 
such is implied.  Further, in the absence of current PTSD 
there is no basis for service connection or further 
development regarding stressor verification, thus, remand for 
such purpose could not serve to substantiate the claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

After reviewing all of the evidence of record, the Board 
finds the opinion of the February 2006 VA examiner, that the 
veteran does not meet the diagnostic criteria for a diagnosis 
of PTSD, to be the most probative.  The February 2006 VA 
examination was the product of thorough review of the claims 
file, interview and examination of the veteran, and 
considered previous examinations.

While Dr. M. considered the veteran's service, including his 
report of burying dead civilians, and found scores on 
psychological testing to be consistent with PTSD, she 
concluded that testing and interview were suggestive of a 
diagnosis of PTSD and depressive symptoms, but that a copy of 
the Form DD 214 and verification of the stressors was 
recommended for diagnostic purposes.  The record does not 
indicate that Dr. M. herself eventually evaluated the DD 214 
or received verification of the stressors, nor does her 
treatment of the veteran include a definite diagnosis of 
PTSD.  

While Dr. P.'s psychiatry notes consistently diagnose PTSD, 
his initial diagnosis was based on the veteran's description 
of his depressive and panic symptoms, and did not include a 
discussion of the veteran's stressors, acknowledge review of 
the records, or provide thorough and detailed findings 
regarding the diagnosis of PTSD according to DSM-IV.  Dr. 
P.'s continued diagnoses of PTSD at medication checks seem to 
be based on no changes in the mental status examination, and 
do not include a rationale behind the continuing diagnosis.  

As discussed above, while the November 2001 VA examiner 
reviewed the record, examined the veteran, and conducted 
psychological testing, his findings regarding current PTSD 
were inconsistent throughout the report, and he failed to 
address the findings of Dr. M and Dr. P.  The February 2006 
VA examiner, however, reviewed the veteran's records and 
considered his reported history of stressful events in 
service.  The examiner made detailed findings regarding each 
reported stressful event, in particular considering any 
vagueness in the veteran's description and an assessment of 
whether or not the veteran's life was in danger and whether 
or not he saw others injured or killed.  

The February 2006 examiner also conducted psychological 
testing, and not only discussed the results, but opined as to 
the contrast with the results of psychological testing 
conducted in November 2001.  The examiner provided detailed 
explanation of why, despite some scores consistent with PTSD, 
a diagnosis of PTSD could not be rendered, specifically, that 
the veteran had not reported any stressor, or reactions to a 
stressor, which would meet criterion A according to DSM-IV.  
While this finding alone would preclude a diagnosis of PTSD, 
the examiner continued to state that the veteran had also not 
reported the symptomatology required for a diagnosis, and 
described such required symptomatology in detail.  Thereby, 
providing an independent reason why the diagnosis could not 
be rendered.  

The February 2006 VA examiner also addressed the diagnoses of 
PTSD in the record, and stated that these were the product of 
inadequate evaluation and assessment in that they did not 
consider specific evaluation of the military stressors.  In 
this regard, Dr. M. called for verification of stressors, and 
Dr. P. did not appear to evaluate, or discuss verification 
of, the claimed stressors.  Finally, the examiner provided an 
opinion as to the veteran's diagnosed symptomatology, 
attributing current depression to an ongoing personality 
disorder and specifically noting that the depressive disorder 
itself appeared unrelated to military service.  

Based on the foregoing, the Board finds that this, most 
recent evidence from February 2006, is highly probative of 
whether the veteran currently meets the DSM-IV criteria for a 
diagnosis of PTSD.  Because the examiner reviewed the record, 
examined the veteran, provided thorough and detailed 
explanations of all conclusions, and addressed conflicting 
findings of record, the Board finds that the opinion of the 
February 2006 VA examiner is of the greatest weight.  

In weighing the evidence, the Board has considered an 
argument made by the veteran's representative in October 
2002, that the opinion of Dr. P. should carry more weight as 
opposed to the opinion of a VA examiner who is a 
psychologist.  However, as discussed above, the psychologist 
who conducted the February 2006 VA examination has 
specialized expertise in the diagnosis and treatment of PTSD 
and a psychiatrist reviewed and concurred in the findings of 
the examination.  

The Board has also considered the veteran's own consistent 
assertions that he has PTSD, however, as a layperson, the 
veteran is not competent to diagnose PTSD.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the weight of the evidence is against a current diagnosis 
of PTSD, the service connection claim must be denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


